SADLER, Chief Justice (concurring in part and dissenting in part).  The opinion proposed by Mr. Justice McGLIEE for disposition of this appeal meets with my approval in the main, indeed, in all respects except as disagreement with it shall be pointed out in what is said hereinafter. The first question resolved by him which brings about conflict in our views is the excess-land provision, sometimes called the 160-acre limitation. His discussion of it is initiated by quoting 1941 Comp., Sec. 77-3112, declaring the limitation to be in accord with the declared public policy of this state, followed by quoting Article 32 of the contract providing that the irrigation water supply furnished through the project works constructed or rehabilitated under the contract should be delivered in conformity with the excess-land provisions of the Federal Reclamation laws and regulations of the Secretary promulgated thereunder and closing with the proviso: “ * * * Provided, that nothing in such regulations shall interfere with any vested water right as provided in Section 8 of the Reclamation Act of June 17, 1902 (32 Stat. 388), and in Section 203 Title II,' Flood Control Act of June 30, 1948 (62 Stat. 1171).” Now just what is the excess-land proviso, or 160-acre limitation, to be found in the contract over which division in the court has developed as disclosed by a statement of the views of Mr. Justice McGHEE on the subject in the opinion prepared by him ? The controlling language on this phase of the contract is a portion of the Federal Reclamation law to be found in U.S.C.A., Title 43, as section 423e; authorizing the United States to enter into contracts in a form to be approved by the Secretary of the Interior with an irrigation district or districts organized under state law for the construction or rehabilitation of irrigation works; and providing for payment of the cost thereof by the districts during the time they are in control of the United States, in not more than forty years. It was to enable irrigation and conservancy districts in our state to. take advantage of the spirit of cooperation reflected by legislation such as this enacted by the Congress that caused the New Mexico legislature to enact L.1939, c. 148, pursuant to which the contract before us was executed. Section 423e is captioned in 43 U.S.C.A. as follows: “Completion of new projects or new division; execution of contract with district as condition precedent to delivery of water; contents of contract; cooperation of States with United States; limitations on sale of land.” The portion of the section dealing with the excess-land, or 160-acre, limitation reads as follows: “Prior to or in connection with the settlement and development of each of these projects, the Secretary of the Interior is authorized in his discretion to enter into agreement with the proper authorities of the State or States wherein * * * such State or States shall cooperate with the United States in promoting the settlement of the projects or divisions after completion and in the securing and selecting of settlers. Such contract or contracts with irrigation districts hereinbefore referred to shall further provide that all irrigable land held in private ownership by any one owner in excess of one hundred and sixty irrigable acres shall be appraised in a manner to be prescribed by the Secretary of the Interior and the sale prices thereof fixed by the Secretary on the basis of its actual bona fide value at the date of appraisal without reference to the proposed construction of the irrigation works; and that no such excess lands so held shall receive zvater from any project or division if the owners thereof shall refuse to execute valid recordable contracts for the sale of such lands under terms and conditions satisfactory to the Secretary of the Interior and at prices not to exceed those fixed by the .Secretary of the Interior; * * (Emphasis ours.) We should not, without a thorough understanding of just what the excess acreage limitation does, strike it down as overriding constitutional barriers sought to be raised against it. It is not a confiscation ■of the water user’s land. Even though he refuses to comply with the conditions imposed by the limitation, he is not denied water for the 160 acres within the limitation. The excess acreage limitation does not require that he sell excess land on the penalty of a denial of further government service. It merely limits him to 160 acres’ irrigation of land held in beneficial ownership, or 320 acres held by husband and wife in beneficial ownership as joint or community property. Water from unavoidable seepage or percolation is not forbidden “furnishing” of water under the contract. The owner has 10 years within which to make any sale of excess land at its fair bona fide value at date of appraisal in a manner prescribed by Secretary of Interior. The land will carry its fair market value as irrigated and as enhanced by any existing construction but must exclude any increment of value arising from the construction of the project about to be undertaken. An article appearing in 38 Cal.Law.Rev. 603 (1950) contains some interesting observations on the so-called 160-acre limitation. Among other things, the article states: “The so-called ‘160-acre limitation,’ ‘acreage limitation,’ or ‘excess-land limitation’ has, since 1944, been one of the principal battle-grounds of the opponents and proponents of federal development of natural resources ■ in the Central Valley. “All three terms are unhappy accidents of nomenclature, but they have become such casual and convenient symbols of verbal shorthánd that any effort to encourage the employment of a more realistic identification, such as ‘project water limitation,’ would seem quixotic. They are unrealistic in that they seem to imply that the law has said something about how much land one may own. The limitation neither legally nor factually is one on the ownership of land — it rather is one on the amount of the owned land which may receive water from a federal reclamation project. Nor does it go in any way, as is so often asserted, toward regulating what a land-owner does with whatever water supply he already may have. “The acreage limitation provisions of the federal reclamation laws, are not new. The first such provision of general application appeared in Section 5 of the original Reclamation Act of 1902. The most recent enactment of general application is Section 46 of the Omnibus Adjustment Act of May 25, 1926. This particular federal statute is the one applicable to the Central Valley Project, and the inclusion of its requirements in water service and repayment contracts with irrigation districts in the Central Valley therefore is a mandate by the Congress, and not open to a bargaining process during contract negotiations.” It is interesting to note that although the excess acreage limitation, in one form or another, has been a part of the Federal Reclamation law for more than 50 years, not a single case in an appellate court can be cited holding it invalid, or subject to constitutional barriers invoked against it. It has been involved to a greater or less extent in certain decisions of several western states and in one federal case coming to our attention. See Nampa & Meridian Irr. Dist. v. Petrie, 28 Idaho 227, 153 P. 425; Saylor v. Gray, 41 Ariz. 558, 20 P.2d 441, 444; Klamath County v. Colonial Realty Co., 139 Or. 311, 7 P.2d 976; In re Goshen Irr. Dist., 42 Wyo. 229, 293 P.373; Shoshone Irr. Dist. v. Lincoln Land Co., D.C., 51 F.2d 128. We should not lose sight of the fact in resolving the excess acreage limitation that the entire contract submitted for approval is underlaid by that vast reservoir of latent sovereignty known as the police power. That the contracting parties were not unmindful of this factor is reflected in language to be found in explanatory recitals contained in the contract, stating one of the prime objects of the project was “protection of lands within the District from the hazards of floods.” Perhaps unconsciously, yet actually, nevertheless, and properly as well we think, Mr. Justice McGHEE was drawing upon this same police power when he wrote: “It does seem harsh and perhaps high handed to require approval of particular crops, but, after all, the United. States is preparing to put a lot of money into the District, and we feel it may require the planting of such crops as are. likely to yield sufficient return to enable the landowner to pay his obligations, and to prevent-the planting of such a noxious crop as Johnson grass.” And again, and correctly we think, when he spoke concerning new assessments in distinguishing Durand v. Middle Rio Grande Consv. District, 46 N.M. 138, 123 P.2d 389, as follows: “Under the dire circumstances in which the District finds itself, plagued by continual threats of floods, the river bed constantly rising until the drainage ditches are no longer effective, the water supply decreasing and the Elephant Butte Water District and the State of Texas at this very time attempting to take more of the scarce water, we do not look at the new assessments, if regularly made under the supervision and control of the Conservancy Court, with too critical an eye.”  In this connection two legal maxims, worn threadbare by- time yet still functioning with as much vigor as ever with the added leaven of age, come to mind. They are: “Salus populi est suprema lex”, literally translated meaning — “The health of the people is the supreme law” but often translated as'“The safety of the people is the supreme law;” and “Sic utere tuo ut alienum non laedas,” meaning “So use your own as not to injure another’s property.” •  The power .of the state and its political subdivisions to act in a great emergency to protect and safeguard the lives and health of the people can be measured only by the necessities. Cases, some of them from this court, recognizing this broad power may be cited. Green v. Town of Gallup, 46 N.M. 71, 120 P,2d 619; Block v. Hirsh, 256 U.S. 135, 41 S.Ct. 458, 65 L.Ed. 865; State v. Walker, 34 N.M. 405, 281 P. 481; Miller v. Schoene, 276 U.S. 272, 48 S.Ct. 246, 72 L.Ed. 568; Queenside Hills Realty Co. v. Saxl, 328 U.S. 80, 66 S.Ct. 850, 90 L.Ed. 1096. An interesting case is the very recent one by the United States Supreme Court in which recovery was sought for destruction of property by General MacArthur in his assault upon the city of Manila in recapturing it from the enemy in the late war with Japan. United States v. Caltex, Inc., 343 U.S. 955, 72 S.Ct. 1050, 96 L.Ed. 1355. It is common knowledge that through floods, silting and other conditions which the present improvement is designed to correct and prevent, irrigated lands within the valley have progressively decreased from colonial days to the present time until now they are only about half what they were at their peak. If a huge conflagration were sweeping Albuquerque fanned by a strong wind, none would question the power of the city gov■ernment, exercising a modicum- of sovereignty, to destroy by blasting or otherwise a sufficient “fire break” to stop . the spread of the flames and save the lives and property of those living beyond. In .reality, the imminence of the hazard from floods is no less if the flood control in■volved in the present program is not carried forward to completion. We cannot forget San Marcial! Flood control constitutes an integral part of work under this contract. The danger to the well-being and welfare of the residents of the valley through diminution and abandonment through necessity of lands now being irrigated, is less in degree only, if the present program fails when viewed in a long range perspective.  Our former decisions in In re Arch Hurley Conservancy District, 52 N.M. 34, 191 P.2d 338, and Sperry v. Elephant Butte Irr. Dist., 33 N.M. 482, 270 P. 889, dealt with the Federal Reclamation law and the former as well with L.1939, c. 148, en.acted to authorize irrigation districts to enter into contracts with the United States to secure the benefits under the Federal Reclamation law. There is nothing in either of those decisions which can be said to question the conclusion we reach on the 160-acre limitation. We do not think the acreage limitation is subject to the legal objections raised against it, or that it renders the contract bad. To the extent its enforcement may affect vested water rights, there appears no unreasonable or prohibited exercise of the police power exerted in behalf of the welfare of the people as a whole residing in the valley. In denying validity to this portion of the contract Mr. Justice McGHEE, in his opinion, inquires: “In the same act, as well as in one place in 'the contract now being considered, the statement is made that existing vested or valid water rights are recognized, but of what avail is the title to such a water right if the owner who has more than a 160-acre right is not allowed to get water for more than 160 acres. True, if the owner was able to make a direct diversion from the river to his land he could still cultivate more than 160 acres, but with the system of diversion dams and ditches such would be an • impossible task.” It is not out of place to suggest that the owner’s ability to make a direct diversion from the river was long since lost by diversion dams and ditches already installed for many years by construction of the District which the present improvement merely seeks to rehabilitate and expand. Furthermore, if the present improvement be not carried to completion adequate water for the 160 acres within the limitation, in so far as practical use goes, soon may be in the same situation with present ability to irrigate by direct diversion from the- river. When preparation of this opinion began it was my thought that it would record two points of disagreement with the opinion of Mr. Justice McGHEE. The first is the one just discussed, the excess acreage limitation; and the other is the portion of his opinion holding invalid that part of Article 21 empowering the Secretary of Interior to withhold water from a water user for failure to pay any assessment, even though its collection may have been enjoined or the assessment declared void by some court of competent jurisdiction. The provisions of the Federal Reclamation law and Flood Control Act of 1948 disclaiming any purpose to affect or abrogate vested water rights acquired under state laws seemed to the writer out of harmony with what the language of art. 21 of the contract on its face plainly imported in this connection. See Section 8 of Reclamation Act of June 17, 1902, 32 Stat. 388 and Section 203, Title II, Flood Control Act of June 30, 1948, 62 Stat. 1171; also, Article 32 of Contract under consideration. On its face, any proviso giving the Secretary the right to ignore and flout the judgment and decree of a court of competent jurisdiction touching the validity of an assessment duly levied by the district impressed the writer as so intolerable and so foreign to elemental concepts of Anglo-Saxon jurisprudence that he has struggled earnestly to find in this article, read in the light of the contract as a whole, some other meaning for the language in question. But that struggle has been in vain. Accordingly, one can only join in the views announced by Mr. Justice McGHEE in holding the questioned language of art. 21 invalid and unenforceable to the extent such language purports to give the Secretary of Interior power to deny water to a water user for failure to pay an assessment adjudged irregular or void by the courts, or whose collection a court may have enjoined because of declared invalidity. As pointed out in his opinion by Mr. Justice McGHEE, we were able to sustain the contract involved in In re Arch Hurley Conservancy Dist., 52 N.M. 34, 191 P.2d 338, only because in final analysis the Conservancy Court itself had the final say on the validity of assessments following his day in court by the water user.  It follows from what has been said that we would approve the Contract under consideration in all particulars save as to the portion of art. 21 hereinabove discussed. In our opinion the order of reversal should be based solely on the ground that art. 21 is not entitled to approval as to the portion thereof which gives-the Secretary power to withhold water from a water user for failure to pay an assessment declared irregular or void by a court of competent jurisdiction or as to which collection has been enjoined by .any such court. COMPTON and LUJAN, JJ., concur.